Citation Nr: 9934146	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-24 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to a compensable evaluation for the veteran's 
left ear tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating action of the 
RO.  

In the September 1992 rating action currently on appeal, the 
RO granted service connection for tinnitus associated with 
the service-connected otitis media.  In that same rating 
action, the RO assigned a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 (1999).  

In an October 1996 decision, the Board denied a compensable 
evaluation for the "service-connected otitis media left ear, 
with tinnitus," and service-connected impaired hearing of 
the left ear.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").  

In a February 1999 Memorandum Decision, the Court affirmed 
the Board's denial of a compensable rating for the impaired 
hearing and otitis media.  The Court, however, vacated that 
portion of the Board's decision that denied a compensable 
evaluation for tinnitus.  The matter was remanded for 
additional proceedings.  



REMAND

It was noted in the Court's Memorandum Decision that there 
was no plausible basis in the record for the Board's 
conclusion that the veteran's tinnitus was not due to 
exposure to acoustic trauma, head injury or concussion in 
service.  The Court noted that the veteran had complained to 
a VA doctor as early as March 1974 of tinnitus resulting from 
an injury to his left ear while in service.  

On May 11, 1999, VA announced amendments to the criteria of 
the Rating Schedule that govern the evaluation of diseases of 
the ear and other sense organs, to include disability 
from hearing loss.  The amended criteria became effective on 
June 10, 1999.  Where, as here, the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has not, 
to date, considered the veteran's claim under both the former 
and revised applicable schedular criteria.  Such action is 
necessary, in the first instance, to avoid any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Indeed, the new criteria no longer make a distinction for 
tinnitus to due trauma for rating purposes.  Nonetheless, 
given the question of the appropriate effective date, the RO 
must determine whether the veteran's tinnitus is due to head 
injury, concussion or acoustic trauma.  See 38 C.F.R. § 4.87a 
including Diagnostic Code 6260 (1998).  

Furthermore, the Court specifically instructed VA to conduct 
a new examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
May 1993 for tinnitus.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and the likely etiology of the 
service-connected tinnitus.  All 
indicated tests, including an audiometric 
evaluation, must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
elicit from the veteran and record a 
complete clinical history referable to 
the service-connected tinnitus.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's tinnitus is due to head injury, 
concussion or acoustic trauma exposure in 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the issue on appeal remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



